Title: To Thomas Jefferson from Thomas Claxton, 30 May 1805
From: Claxton, Thomas
To: Jefferson, Thomas


                        
                            Philaa. May 30th 1805
                        
                        Mr. Thomas Claxton. for Thos. Jefferson Esqr.
                  
                     
                        
                           Bal. of Caldelaugh & Thomas
                        
                        
                           an Entry Lamp
                           24.00
                        
                        
                           a pair of Mantle Lamps
                           28.00
                        
                        
                           a doz of extra Glasses
                           2.50
                        
                        
                           Cask & Box
                           50
                        
                        
                           
                                 
                                 Porterage
                           
                              
                                  25
                           
                        
                        
                           
                           
                              $55.25
                           
                        
                        
                           Recvd. payment Th Caldelaugh & Thomas
                        
                     
                  
                        
                            Jno. Jones
                     
                     Recd. Thos. Claxton
                     
                        
                    